Title: James Monroe to Thomas Jefferson, 16 October 1817
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        albemarle
octr 16. 1817.
                    
                    our carriage is come, and we set out, in the morning, for washington. I intended to have been with you to day, but I have been  immersed, thro the whole day, in the most interesting business, & have only, the remaining hour or two, to pack up my papers here, for the journey. I fear I have mislaid the memo: which I took, of the person, you wish’d to have appointed, consul in one of the ports of France. Be so kind as send me his name, & a note of any thing else in which you take an interest.   with great respect & sincere regard I am dear Sir yr friend
                    
                        James Monroe
                    
                